According to the petition, Hayes was arrested and tried before the mayor of Lithonia upon the charge of violating an ordinance of that town by keeping spirituous liquors for sale. It sets forth a copy of the ordinance, and states that the testimony on the part of the town was by the marshals thereof, who said they found some jugs of corn whisky in petitioner’s possession, which they seized and brought into court, two of which were full, the other was not; and that when arrested petitioner denied having sold any liquor or having it for sale. The petition then sets forth the statement recited substantially in the head-note; and then the assignments of error, alleging that the mayor and council had no charter power to adopt or enforce the ordinance; that the sentence was a nullity; and that the mayor’s finding was without any evidence to support it, and contrary to the evidence, to law, justice and right. The judge declined to sanction the petition.